Title: To Thomas Jefferson from Froullé, [before 5 September 1785]
From: Froullé, Jean François
To: Jefferson, Thomas



Monsieur
[Before 5 Sep. 1785]

Voici Laperçu à peu pres de ce que peut Couter L’Impression En Cicero gros euïl par chacque feuille Entre 30₶ à 33₶ aussi je supose un volume de 25 feuilles tiréz à 2000 Exemplaires à


33₶ Dimpression formera la somme de
825₶


4 Rames de Papier par feuilles feront100 Rames à 12₶ la rame
1200 


la traduction à 24₶ la feuille
   600 


pour faux frais Dassemblage et paquetage
   300 



2925₶


En tirant à 3000 Exemplaires le 3e. mil couteroit 27₶ La feuille, comprix papier et Impression. Ainsi pour le 3e. mil
   575 


Total
3500₶


Voici ce que je presume du [prix?]. Les renseignemens que jai prix, ce que peut couter le susdit ouvrage si ne produit que 25 feuilles.


En me chargant des frais Dimpression, traduction, je payerez à Lauteur dans six mois aprés L’impression
800₶


Plus 25 Exemplaires.



Si L’auteur veut acorder un ans de terme je donnere
900


Si au contraire L’auteur veut Etre de moitier, il sera charges de la traduction et de la moitier de L’impression, qui ce paye comptant. Je serez chargé de Lautre moitier de Limpression et fourniture du Papier comme aussi de Lassemblage, et à mesure que la vente sen fera, de mois en mois je remetere la moitier de ce qui sera vendu au Comptant.
